Citation Nr: 1132800	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) death pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to June 1976.  The date of the Veteran's death is September [redacted], 2003.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a decision rendered in March 2005 by the VA Regional Office (RO) in Manila, Philippines, which denied entitlement to nonservice-connected death pension benefits.    

The Board notes that a May 2011 rating decision determined that new and material evidence had not been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of this decision and has not yet filed a notice of disagreement.  Thus, this issue is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200 (2010).  


FINDINGS OF FACT

1.  The Veteran had active service from October 1975 to June 1976 and he has an honorable discharge.     

2.  The Veteran did not serve during a period of war. 


CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension benefits based on qualifying service by the Veteran have not been met.  38 U.S.C.A. §§ 101(2), 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.203 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  In general, a surviving spouse of a Veteran who served 90 days or more during a period of war may be entitled to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2002).  

The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Generally, a "Veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (2010).

Analysis

In this case, the service department verified that the Veteran served on active duty from October 1975 to June 1976 and he had an honorable discharge.  The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Veteran did not serve during a period of war.  This category of service does not qualify the appellant for VA death pension benefits.  Therefore, the Board finds that the appellant is not eligible for the requested benefit. 

The law specifically excludes such service for purposes of entitlement to death pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board finds that there is no legal basis on which the appellant's claim can be based.  As the law and not the evidence is dispositive on this issue, it must be denied because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

The question before the Board is whether the Veteran had qualifying service to establish eligibility for nonservice-connected death pension benefits for the appellant, the surviving spouse.  The record includes service department verification of the Veteran's service.  Because qualifying service and how it may be established are governed by law and regulations and because the service department's certification is binding, the Board's review is limited to interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


ORDER

The appellant does not have basic eligibility for VA death pension benefits; the appeal is denied. 



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


